Citation Nr: 0318953	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed atherosclerotic 
heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He was a prisoner of war (POW) of the German 
government from July 25, 1943 to May 2, 1945.  

This case initially came to the Board on appeal from an 
October 1998 rating decision by the RO that determined that 
new and material evidence had been submitted to reopen his 
claim.  

In September 2000, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for heart disease.  The Board remanded the case to 
the RO for further development.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered from beriberi 
or beriberi heart disease during service; nor is it shown 
that he experienced localized edema during the period that he 
was a POW.  

2.  The veteran's currently diagnosed atherosclerotic heart 
disease is not shown to have been manifested in service or 
for many years thereafter or to be due to any event in 
service.  



CONCLUSION OF LAW

The veteran's atherosclerotic heart disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service or as the result of his POW service.  38 U.S.C.A. §§ 
1110, 1112, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from June 1942 to October 
1945. The service records show that he was a POW of the 
German government from July 25, 1943 to May 2, 1945.  

There are no service medical records available, presumably 
having been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  

The veteran is shown to have suffered a heart attack in 
December 1980.  In September 1981, he was admitted to Mercy 
Hospital for a triple coronary artery bypass graft.  The 
veteran's prior medical history included that of having had 
hypertension, angina and a myocardial infarction; his 
diagnosis was severe coronary artery disease.  The discharge 
summary reflects that the veteran left the hospital in an 
"improved" condition.  

In a November 1981 examination by Robert V. Pellegrini, M.D., 
the doctor noted that, after the bypass procedure, the 
veteran had mild edema of his lower extremities.  

On an April 1983 VA examination, the veteran's POW status was 
noted by the examiner.  During the examination, the veteran 
indicated that he had been suffering from elevated blood 
pressure for more than 20 years.  

The examiner noted the presence of a 9-inch, healed sternal-
splitting scar and added that the veteran had a normal sinus 
rhythm with no edema or heart murmur.  

The relevant diagnosis was that of hypertension and post-
operative triple bypass surgery.  The examiner did not 
indicate whether the veteran's heart disease was connected to 
his period of service or the time spent as a POW.  

In a January 1983 statement to the VA, Robert G. Monsour, 
M.D., indicated that he treated the veteran for hypertension 
from the 1950's to the 1970's and that he put the veteran on 
"hypertensives."  However, Dr. Monsour did not have any of 
the veteran's medical records from the 1950's.  

In May 1984 VA outpatient treatment records, the examiner 
noted the veteran's history of high blood pressure.  The 
veteran indicated that he began experiencing dizziness and 
light-headedness in 1950-51 when a medical examination 
conducted during that time period revealed that he had high 
blood pressure.  The veteran stated that he was then placed 
on medication to treat his blood pressure condition.  

The VA outpatient treatment records from April 1989 to April 
1994 note that the veteran took occasional nitroglycerin 
pills for angina in 1993.  

In March 1993, the veteran was admitted to Naples Community 
Hospital after suffering a second heart attack.  Phillip M. 
Francis, M.D., diagnosed him as having a non Q-wave 
myocardial infarction.  

In April 1993, James W. Marcucci, M.D., diagnosed the veteran 
as having post infarction angina.  Thereafter, the veteran 
was re-admitted to Mercy Hospital, where he underwent a left 
heart catheterization.  The results revealed diffuse coronary 
artery disease.  

On a June 1993 psychiatric examination, the veteran reported 
that he had suffered from weight loss and food deprivation, 
along with other stressors, while imprisoned as a POW.  The 
veteran complained of becoming easily winded and experiencing 
angina.  The examiner did not make an opinion as to whether 
the veteran's heart disease was related to his military 
service.  

In a February 1995 letter to the VA, Joseph A. Testa, M.D., 
indicated that he had been treating the veteran for advanced 
severe coronary artery disease since 1987.  Dr. Testa opined 
that, in spite of continued medical therapy, the veteran 
remained disabled because of his angina and ischemic 
cardiopathy.  

The VA treatment records from October 1997 to July 2002, and 
VA exams dated in July 1998 and November 1999, refer to the 
veteran's history of coronary artery disease with a history 
of coronary artery bypass graft in 1981.  During an August 
1999 annual physical, the examiner noted trace edema in the 
veteran's extremities.  None of these records indicate that 
the veteran's heart problems began in service.  

The private treatment records from various physicians show 
that the veteran underwent cardiac catheterization in March 
1998 and again in April 1999, and a second (quadruple) 
coronary bypass graft in April 1999.  

The treatment records from an April 1999 examination by Ross 
DiMarco, Jr., M.D. (who performed the bypass graft later that 
month) indicate that the veteran underwent a stress thalium 
test in 1998 that revealed that he suffered from some 
reversible ischemia.  

The veteran's diagnosis from this April 1999 examination 
included that of unstable angina, with a secondary diagnosis 
of recurrent coronary artery disease since 1981, occluded 
saphenous vein grafts, history of myocardial infarction, left 
ventricular dysfunction and hypertension.  

At a September 1999 RO hearing before a Hearing Officer, the 
veteran testified that he had been suffering from 
hypertension since 1950 or 1951; however the doctor who 
treated him in the 1950s was "long gone."  

He testified that he entered the service weighing 138 pounds, 
yet weighed only 107 pounds when liberated from the POW camp.  
During the 22 months that he spent as a POW, the veteran 
suffered from malnutrition and starvation.  

The veteran could not recall whether he or his comrades 
experienced swelling in their extremities during their period 
of captivity.  He never made any connection between his POW 
experiences and his heart condition.  At this hearing, the 
representative seemed to argue that the veteran suffered from 
beriberi while in service.  

The treatment records from Robert Fechero, M.D., dated from 
January 2000 to June 2002, contain several diagnoses of 
hypertension.  

In July 2001 (and also in a later June 2002 examination), 
Ragoor Reddy, M.D., examined the veteran and his impression 
was that of coronary artery disease, status post coronary 
artery bypass graft and hypertension.  

In the July 2001 examination, Dr. Reddy noted minimal edema 
in the veteran's ankles.  

In an August 2001 examination, Dr. Reddy's impression was 
that of infarction involving the apex and inferior wall with 
mild reversible ischemia involving a small section of the 
apex.   

In a July 2002 examination, Lee H. Sung, M.D., noted the 
veteran's history of hypertension and indicated that the 
veteran was suffering from edema in his leg.  



II.  Analysis

A.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (April 1999) and Supplemental 
Statements of the Case (May and June 2003), and in   June 
2001, September 2002 and December 2002 letters mailed to the 
veteran, the RO has notified him of the VCAA as well as the 
evidence needed to substantiate his claims.  

Collectively, these letters notified the veteran of the 
evidence necessary to substantiate his claim, what evidence 
he was being expected to obtain and submit, and what evidence 
the RO could attempt to obtain/assist in obtaining.  These 
letters also notified the veteran of what the RO was doing by 
way of helping him with his claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate his claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the RO has also made reasonable efforts to 
assist the veteran in obtaining evidence for his claims, to 
include requesting medical records to which the veteran has 
referred (i.e., from the VA and private providers).  

Relevant evidence was also associated with the claims folder 
pursuant to the September 2000 Board remand.  The RO has also 
sought and obtained VA examinations regarding the issue at 
hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing.  The veteran testified at a RO 
hearing in September 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


B.  Entitlement to service connection

Service connection will be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board has carefully reviewed all of the medical records 
(both VA and non-VA) contained within the claims file.  
However, nothing in these records supports the veteran's 
contention that his heart disorder was incurred in or 
aggravated by his military service.  

Unfortunately, the service medical records are unavailable, 
presumably having been destroyed by fire.  The Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law, however, does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Board notes that it is unfortunate that service medical 
records cannot be obtained for the veteran.  The evidence 
reflects that the veteran suffered two heart attacks (in 1980 
and 1993) and underwent coronary bypass grafts in 1981 and 
1999.  The medical records and statements from the veteran 
reveal a history of hypertension, probably beginning in the 
1950's.  There is no doubt that the veteran suffers from 
heart disease.  

However, there is no evidence in the file to indicate that 
the veteran's atherosclerotic heart disease can be attributed 
to his period of service during World War II.  

The veteran claims that his heart disease resulted from his 
experience as a POW in World War II.  During the 22 months 
that the veteran was a POW, he claims to have suffered latent 
and irreversible effects of severe malnutrition, which then 
led to the development of heart disease.  

There is, however, no medical evidence of record to support 
his contention.  In this regard, the Board points out that 
without supporting medical evidence (and the veteran has not 
been shown to have the requisite medical training or 
expertise), the veteran's contentions do not constitute 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  

The Board points out that where a veteran is a former POW, 
was detained or interned for not less than 30 days, and 
beriberi (including beriberi heart disease) becomes manifest 
to a degree of 10 percent any time after such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  

The regulations provide that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (c) (2002).  

During the September 1999 hearing, and in written statements 
provided by the veteran's representative, the veteran appears 
to argue that he suffers from beriberi heart disease.  In 
addition, in his testimony from the September 1999 hearing, 
the veteran testified that he could not recall whether he 
suffered from any edema during captivity, especially 
considering that he lost so much weight (31 pounds) while 
imprisoned.   

The Board notes that, at least one of the veteran's doctors, 
Dr. Reddy, diagnosed the veteran as suffering from reversible 
ischemia in 2001.  A stress thalium test from March 1998 also 
revealed a diagnosis of ischemia.  The relatively recent 
medical records from various doctors indicate that the 
veteran periodically suffers from some edema or swelling of 
his lower extremities.  

However, these recent episodes of edema are not evidence that 
the veteran suffered from edema while he was a POW.  
Therefore, the Board finds that the veteran is not entitled 
to service connection based upon beriberi heart disease.  

Finally, service incurrence will be presumed for certain 
chronic diseases if they are manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The chronic disease most relevant to the veteran's case is 
cardiovascular-renal disease, which includes hypertension.  
The regulations establish that, since hypertension is an 
early symptom long proceeding the development of conditions 
such as arteriosclerosis, nephritis, and organic heart 
disease, a disabling hypertension that is found within the 
one year period will be given the same benefit of service 
connection as any of the chronic diseases listed in § 3.309.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

Unfortunately, there is no evidence to indicate that the 
veteran's hypertension manifested itself within the one year 
period following his discharge from military service.  The 
veteran was discharged from the military in October of 1945.  
The veteran has indicated that he suffered from hypertension 
starting in the 1950s.  As noted above, there is a signed 
statement in file from Dr. Robert Monsour, dated January 
1983, indicating that he treated the veteran for hypertension 
from the 1950s to the 1970s, and that he put the veteran on 
"hypertensives."  

The Board notes that, at the earliest, the veteran's 
hypertension did not manifest itself until approximately five 
years after the veteran's military service had terminated.  

Assuming the veracity of the veteran's statements and of Dr. 
Monsour's statement, the veteran is not entitled to service 
connection under the regulation pertaining to chronic 
disabilities.  38 C.F.R. §§ 3.307, 3.309 (2002).  

In sum, the evidence of record does not show that the veteran 
suffers from beriberi heart disease or that his diagnosed 
atherosclerotic heart disease is related to his service or 
became manifest to a compensable degree or otherwise within a 
year of his separation from service or that he suffered from 
localized edema when he was a POW.  

As the preponderance of the evidence is against the claim for 
service connection for atherosclerotic heart disease, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for atherosclerotic heart disease is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS,
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

